     Case 2:20-cv-01566-WBS-DMC Document 55 Filed 07/20/21 Page 1 of 2


 1 KEVIN A. FLAUTT, State Bar No. 257892
   kflautt@kmtg.com
 2 KAITLIN S. HARR, State Bar No. 327665
   kharr@kmtg.com
 3 KRONICK, MOSKOVITZ, TIEDEMANN & GIRARD
   1331 Garden Highway, 2nd Floor
 4 Sacramento, California 95833
   Telephone: (916) 321-4500
 5 Facsimile: (916) 321-4555

 6 Attorneys for SUSANVILLE SANITARY
   DISTRICT, STEVE J. STUMP, JOHN
 7 MURRAY, ERNIE PETERS, DAVID FRENCH,
   KIM ERB, and MARTY HEATH
 8

 9                                       UNITED STATES DISTRICT COURT

10                                      EASTERN DISTRICT OF CALIFORNIA

11

12 DEBORAH STAMPFLI, an individual,                        Case No. 2:20-CV-01566-WBS-DMC

13                         Plaintiff,                      ORDER GRANTING STIPULATION TO
                                                           EXTEND FILING DEADLINE
14            v.

15 SUSANVILLE SANITARY DISTRICT, a                         Trial Date:     TBD
   political subdivision of the State of California,       Action Filed:   August 6, 2020
16 STEVE J. STUMP, in his individual and
   official capacities, JOHN MURRAY, in his
17 individual and official capacities, ERNIE
   PETERS, in his individual and official
18 capacities, DAVID FRENCH, in his individual
   and official capacities, KIM ERB, in his
19 individual and official capacities, MARTY
   HEATH, in his individual and official
20 capacities, DOES I-V, inclusive, BLACK &
   WHITE CORPORATIONS I-V, and ABLE &
21 BAKER COMPANIES, inclusive,

22                         Defendants.

23

24

25

26
27

28

     2106700.1 14543-003                               1
                              ORDER GRANTING STIPULATION TO EXTEND FILING DEADLINE
     Case 2:20-cv-01566-WBS-DMC Document 55 Filed 07/20/21 Page 2 of 2


 1                                                  ORDER

 2            The Court has reviewed the stipulation filed by the parties in this matter on July 19, 2021,

 3 which requests that the Defendants’ filing deadline for their response to the Third Amended

 4 Complaint be extended by one week, through and until July 27, 2021.

 5            Having reviewed the stipulation, and good cause appearing, the Defendants’ filing deadline

 6 for their response to the Third Amended Complaint is hereby extended to July 27, 2021.

 7            IT IS SO ORDERED

 8            Dated: July 19, 2021

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

     2106700.1 14543-003                               2
                           ORDER GRANTING STIPULATION TO EXTEND FILING DEADLINE
